Opinion filed May 20, 2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00105-CV
                                                    __________
 
                       CEDRIC
DEWAYNE LESTER, JR., Appellant
 
                                                             V.
 
                         BOBBIE
JO MARTINEZ-LESTER, Appellee
                                                              

 
                                  On
Appeal from the County Court at Law
 
                                                            Smith
County, Texas
 
                                                 Trial
Court Cause No.  10-0592-E
 

 
                                            M
E M O R A N D U M    O P I N I O N
            This
is an appeal from an order dismissing a pro se petition for divorce for want of
jurisdiction.  We dismiss the appeal.
            The
trial court signed the order on March 3, 2010.  A motion for new trial was not
filed.  In order to timely perfect an appeal, the notice of appeal was due to
be filed on or before April 2, 2010.  Tex.
R. App. P. 26.1.  Appellant filed his notice of appeal on April 5,
2010.  
            When
the clerk’s record was received in this court, the clerk wrote the parties
informing them that it appeared that the notice of appeal was untimely and that
a motion for extension of time had not been filed in compliance with Tex. R. App. P. 26.3.  Appellant was
directed to respond.  There has been no response to our letter of April 26,
2010.
            Absent
a timely notice of appeal, a timely motion to extend time, or the proper
showing of compliance with the good faith requirement of Verburgt v. Dorner,
 959 S.W.2d 615 (Tex. 1997), the appellate jurisdiction of this court is not
invoked.  Appellant has not met any of these requirements.  Therefore, this
appeal is dismissed for want of jurisdiction.
 
 
                                                                                                PER
CURIAM
 
May 20, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.